Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 are pending.

Response to Arguments
Applicant presents the following arguments in the 12 March 2021 amendment:
Claims 1, 28, and 30 were rejected under the judicially created doctrine of nonstatutory double patenting in view of Claim 1 of U.S. Patent No. 10,353,965. Applicant has amended Claims 1, 28, and 30, as set forth above, in order to advance prosecution of the application. In view of Claims 1, 28, and 30, as amended, and the discussion during the Interview, Applicant respectfully requests reconsideration of the nonstatutory double patenting rejections.
As discussed and agreed to in the interview, the cited reference fails to teach or suggest all of the recitations of Claim 1. For instance, the cited reference fails to teach or suggest "dynamically allocating multiple layers of processors to execute the query based on defining the query processing scheme, wherein dynamically allocating multiple layers of processors to execute the query comprises defining a first layer of processors to execute a first task and a second layer of processors to execute a second task, wherein the first task comprises obtaining the set of data from one or more dataset sources and the second task comprises processing the set of data, wherein each of the first layer of processors and the second layer of processors can perform the first task and the 
Claims 2-18, 22-27, and 29 depend, directly or indirectly, from Claim 1 or Claim 28 and are patentably distinct from the cited reference for at least the same reasons articulated above with respect to Claim 1 and Claim 28. In addition, Claims 2-18, 22-27, and 29 recite additional features that are not taught or disclosed by the cited reference. Accordingly, Applicant respectfully requests that the rejections of Claims 2-18, 22-27, and 29 under 35 U.S.C. § 102 be withdrawn and that the claims be allowed.
Claims 19-21 depend, directly or indirectly, from Claim 1 and are patentably distinct from the cited references for at least the same reasons articulated above with respect to Claim 1. In addition, Claims 19-21 recite additional features that are not taught or disclosed by the cited references. Accordingly, Applicant respectfully requests that the rejections of Claims 19-21 under 35 U.S.C. § 103 be withdrawn and that the claims be allowed.

Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, the Double Patenting rejection has been maintained in view of the amended claim language. 
With respect to applicant’s argument B, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. See rejection below of Alves modified by Moudy.

With respect to applicant’s argument D, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. See rejection below of Alves modified by Moudy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 1, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,353,965. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim mapping below:
Current Application 15/665,159
Patent No. 10,353,965
1. A method comprising: receiving, by a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data; 
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data; 
dynamically allocating multiple layers of processors to execute the query based on defining the query processing scheme, wherein dynamically allocating multiple layers of processors to execute the query comprises defining a first layer of processors to execute a first task and a second layer of processors to execute a second task, wherein the first task comprises obtaining the set of data from one or more dataset sources and 
executing the query based on the query processing scheme.

142583953.1receiving, by a data intake and query system, a search query; 
  defining, by the data intake and query system, a search scheme for applying the search query on a plurality of distributed data storage systems including an internal data storage system of the data intake and query system and an external data storage system communicatively coupled to the data intake and query system over a computer network, wherein the internal data storage system stores data as a plurality of time- indexed events including respective segments of raw machine data; 
  transferring, by the data intake and query system, a portion of the search scheme to a search service for obtaining partial search results from the external data storage system; 
  producing, by the data intake and query system, partial search results by applying a portion of the search scheme to the internal data storage system; 
  transmitting, by the data intake and query system over the computer network, the partial search results to at least one worker node communicatively coupled to the external data storage system over the computer network, the at least one worker node being communicatively coupled to the search service; 
  receiving, by the data intake and query system from the search service, search results of the search query obtained by application of the search scheme to the plurality of distributed data storage systems including the internal data storage system and the external data storage system; 

  causing output of the search results or data indicative of the search results by a display device to a user.


Both systems receives a query at the data intake and query system. Both define a search scheme (aka query processing scheme) including the transferring of portions of the search scheme to worker nodes over a network for execution of the search portions (aka dynamic allocation of multiple layers of partition to obtain a set of data from one or more dataset resources), and receiving search results and causing output of the search results (aka executing the query based on the processing scheme).
Similar rationale applies to claims 28 and 30.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-18 and 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160085810 issued to Alexandre de Castro Alves et al (hereinafter referred to as Alves) in view of U.S. Patent Application Publication No. 2017/0026441 issued to Christopher Moudy et al (hereinafter referred to as Moudy).

As to claim 1, Alves discloses receiving, by a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data (execute a query on an event stream processing server, see Alves: Para. 0049);
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data (event processing application comprising query execution logic that is rule driven, see Alves: Para. 0049 and 0052); 
dynamically allocating multiple layers of processors to execute the query based on defining the query processing scheme (processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and dynamically grow and shrink resources on based on increase/decreases in demand, see Alves: Para. 0097), and 
executing the query based on the query processing scheme (processing the query to generate output event streams, see Alves: Para. 0049).



Moudy teaches wherein dynamically allocating multiple layers of processors to execute the query comprises defining a first layer of processors to execute a first task and a second layer of processors to execute a second task, wherein the first task comprises obtaining the set of data from one or more dataset sources and the second task comprises processing the set of data, wherein each of the first layer of processors and the second layer of processors can perform the first task and the second task (tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).
Alves and Moudy are analogous for their disclosure of allocation of resources for executing multi-part query plans/logic.



As to claim 2, Alves modified by Moudy discloses wherein the first layer of processors comprises an intake layer including a plurality of processors to receive data from at least one dataset source of the one or more dataset sources (event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves:  Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves:  Para. 0064, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).








(event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves:  Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves:  Para. 0064, and storing events in one or more database of a distributed system, see Alves:  Para. 00274 – 0275, such as cloud database services, see Para. 0283 – 0284, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).






(event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves: Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and output event streams to event sink 110 and event sink 112, see Alves: Para. 0047, the output streams are branched to separate event sinks, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).






(event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves: Para. 0049 and 0052, and filtering and aggregation functions, see Para. 0052, and indexing layers, see Alves: Para. 0086, and processing applications distributed across disparate processing nodes, see Alves:  Para. 0064, the event filtering and aggregation are processing and collection layers in the query processing logic, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).




(processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and dynamically grow and shrink resources on based on increase/decreases in demand, see Alves: Para. 0097, if more resources are needed (i.e. the current allotted resources are not capable) then the allotted resources are grown to need, and shrunk as able, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).









As to claim 7, Alves modified by Moudy discloses wherein the first later comprises an intake layer, wherein defining the first layer of processors to execute the first task comprises dynamically allocating a plurality of processors to the intake layer for each of the one or more dataset sources (event applications are deployed on and executed by the event processing server as needed for the plurality of input event streams, see Alves: Para. 0047 and Fig. 1, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).











As to claim 8, Alves modified by Moudy discloses wherein defining the query processing scheme comprises determining a processing capability of a dataset source of the one or more dataset sources, wherein dynamically allocating the multiple layers of processors is based on the determining the processing capability (processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and dynamically grow and shrink resources on based on increase/decreases in demand, see Alves: Para. 0097, if more resources are needed (i.e. the current allotted resources are not capable) then the allotted resources are grown to need, and shrunk as able, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).

As to claim 9, Alves modified by Moudy discloses wherein defining the query processing scheme comprises determining a processing capability of a dataset source of the one or more dataset sources and generating a subquery for the dataset source based on the determining the processing capability, the subquery identifying at least a portion of the set of data to be processed and a manner of processing the at least a portion of the set of data (distribution of the continuous query processing model and determining order for downstream queries in the distribution flow, see Alves: Para. 0128 – 0131 and 0142 - 0143).
As to claim 10, Alves modified by Moudy discloses wherein defining the query processing scheme comprises generating instructions for execution by the processors, and wherein executing the query comprises communicating the instructions to the processors (distribution of the continuous query processing model and determining order for downstream queries in the distribution flow, see Alves: Para. 0128 – 0131 and 0142 – 0143, the order for processing queries of the continuous query for upstream and downstream nodes are designated).

As to claim 11, Alves modified by Moudy discloses wherein the one or more dataset sources comprise an external data source (event sources comprise external sensors, probes, etc., see Alves:  Para. 0002, and Hbase database as sources, see Alves: Para. 0018, see more event source examples, see Para. 0049, 0090, 0135, 0172, and external data sources, Para 0219).










As to claim 12, Alves modified by Moudy discloses wherein the one or more dataset sources comprise an external data source and the first layer of processors comprises an intake layer including a plurality of processors to receive data from the external data source (event applications are deployed on and executed by the event processing server as needed for the plurality of input event streams, see Alves:  Para. 0047 and Fig. 1, and event sources comprise external sensors, probes, etc., see Alves: Para. 0002, and Hbase database as sources, see Alves: Para. 0018, see more event source examples, see Para. 0049, 0090, 0135, 0172, and external data sources, Para 0219, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).








As to claim 13, Alves modified by Moudy discloses wherein the one or more dataset sources comprise an external data source and the first layer of processors comprises an intake layer including a processor for each processor supported by the external data source (event applications are deployed on and executed by the event processing server as needed for the plurality of input event streams, see Alves:  Para. 0047 and Fig. 1, and event sources comprise external sensors, probes, etc., see Alves: Para. 0002, and Hbase database as sources, see Alves: Para. 0018, see more event source examples, see Para. 0049, 0090, 0135, 0172, and external data sources, Para 0219, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).

As to claim 14, Alves modified by Moudy discloses wherein the one or more dataset sources comprise a plurality of buckets from a common storage (clustering event groups based on variables, see Alves: Para. 0204, and pairing events for query execution based on timestamp orders, see Alves: Para. 0131 - 0143).



As to claim 15, Alves modified by Moudy discloses wherein the one or more dataset sources comprise a plurality of buckets from a common storage and the first layer of processors comprises an intake layer including a plurality of processors to receive data from the plurality of buckets (clustering event groups based on variables, see Alves: Para. 0204, and pairing events for query execution based on timestamp orders, see Alves:  Para. 0131 – 0143, and event applications are deployed on and executed by the event processing server as needed for the plurality of input event streams, see Alves:  Para. 0047 and Fig. 1, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).








As to claim 16, Alves modified by Moudy discloses wherein the one or more dataset sources comprise a plurality of buckets from a common storage and the first layer of processors comprise an intake layer including a plurality of processors to receive data from the plurality of buckets based on a determined quantity of available processors (clustering event groups based on variables, see Alves: Para. 0204, and pairing events for query execution based on timestamp orders, see Alves:  Para. 0131 – 0143, and event applications are deployed on and executed by the event processing server as needed for the plurality of input event streams, see Alves: Para. 0047 and Fig. 1, and dynamically grow and shrink resources on based on increase/decreases in demand, see Alves: Para. 0097, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).






As to claim 17, Alves modified by Moudy discloses wherein the one or more dataset sources comprise a plurality of indexers and the first layer of processors comprises an intake layer including a plurality of processors to receive data from the plurality of indexers (event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves: Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and indexing the right thread for execution, see Alves: Para. 0165, indexing layer, see Para. 0086, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).








As to claim 18, Alves modified by Moudy discloses wherein the one or more dataset sources comprise a plurality of indexers and the first layer of processors comprises an intake layer including a plurality of processors to receive data from the plurality of indexers based on a determined quantity of available processors (event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves: Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and indexing the right thread for execution, see Alves: Para. 0165, indexing layer, see Para. 0086, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105).

As to claim 22, Alves modified by Moudy discloses wherein the query processing scheme is defined based on query requirements, determined available resources, and an identification of the one or more dataset sources (event processing application comprising query execution logic that is rule driven, see Alves: Para. 0049 and 0052).

As to claim 23, Alves modified by Moudy discloses wherein defining the query processing scheme comprises generating directed acyclic graph instructions to execute (representing/executing the event processing as a directed acyclic graph, see Alves: Para. 0098).

As to claim 24, Alves modified by Moudy discloses wherein defining the query processing scheme comprises generating directed acyclic graph instructions to execute the query on the processors, and wherein executing the query comprises communicating the directed acyclic graph instructions to the processors (representing/executing the event processing as a directed acyclic graph, see Alves: Para. 0098).

As to claim 25, Alves modified by Moudy discloses wherein executing the query comprises receiving results from the processors, processing the results, and communicating the processed results to a client device (presenting results to users based on time correlation in the form of scatter, radar, etc. plots, see Alves: Para. 0183 - 0192).

As to claim 26, Alves modified by Moudy discloses wherein executing the query comprises receiving results from the processors, collating the results based on time, and communicating the collated results to a client device (presenting results to users based on time correlation in the form of scatter, radar, etc. plots, see Alves: Para. 0183 - 0192).
(historical document storage for later use by an indexing layer, see Alves: Para. 0086 - 0088).

Claim 28 is rejected using similar rationale to the rejection of claim 1 above.
Claim 29 is rejected using similar rationale to the rejection of claim 2 above.
Claim 30 is rejected using similar rationale to the rejection of claim 1 above.

Claims 19 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alves modified by Moudy in view of U.S. Patent No. 7,702,610 issued to Barry Zane et al (hereinafter referred to as Zane).
As to claim 19, Alves modified by Moudy discloses the limitations of claim 1 above; however Alves modified by Moudy does not explicitly disclose wherein the one or more dataset sources comprise an ingested data buffer.
(data records are placed in memory buffers for access by the query execution plan, see Col. 7 lines 24 - 38).
Alves, Moudy and Zane are analogous for their disclosure of executing multi-part query plans/logic on input data streams.


Therefore, it would have been obvious to modify the query execution logic for event input streams of Alves modified by Moudy with the use of memory buffers as part of the query execution plan of Zane in order to provide sequence analysis for the designing of a multi-part execution scheme.

As to claim 20, Alves modified by Moudy discloses wherein the first layer of processors comprises an intake layer including a plurality of processors to receive data from the ingested data buffer (event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves: Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves: Para. 0064). However, Alves modified by Moudy does not explicitly disclose wherein the one or more dataset sources comprise an ingested data buffer.
Zanes teaches wherein the one or more dataset sources comprise an ingested data buffer (data records are placed in memory buffers for access by the query execution plan, see Col. 7 lines 24 - 38).
Alves, Moudy and Zane are analogous for their disclosure of executing multi-part query plans/logic on input data streams.


As to claim 21, Alves modified by Moudy discloses wherein the first layer of processors comprises an intake layer including a processor for each processor (event processing application comprising query execution logic that is rule driven including processing input streams from event sources, see Alves: Para. 0049 and 0052, and processing applications distributed across disparate processing nodes, see Alves: Para. 0064, and tasks/sub-tasks are dynamically allocated to sets of processors based on resource needs, tasks may be assigned so that a  first set of tasks are assigned to a first set of processors and a second set of tasks, that a first set does not depend from, are assigned to a second set of processors, see Moudy: Para. 0093 – 0098, and tasks may include receiving of messages and processing of received messages, see Moudy: Para. 0103 - 0105). However Alves modified by Moudy does not explicitly disclose wherein the one or more dataset sources comprise an ingested data buffer.
Zanes wherein the one or more dataset sources comprise an ingested data buffer (data records are placed in memory buffers for access by the query execution plan, see Col. 7 lines 24 - 38).
Alves, Moudy and Zane are analogous for their disclosure of executing multi-part query plans/logic on input data streams.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164